DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON: "Establishing a second NG-U tunnel for a POU Session", 3GPP DRAFT; R3-182737, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG3, no. Busan, South Korea; 20180521 - 20180525 20 May 2018 (2018-05-20), XP051445239, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN3/Docs/ [retrieved on 2018-05-20] herein Ericsson.
Claim 1, Ericsson discloses a configuration method for a quality of service, QoS, flow, comprising: 
determining, by a first network element, to offload a QoS flow in a protocol data unit, POU, session to a second network element for transmission (see page 3 lines 1-10); 

receiving, by the first network element, a response message of the request message, from the second network element (see figure 1, the Addition Request Acknowledgement) ; and 
sending, by the first network element, an indication message to the second network element through a user plane, to indicate to the second network element to start to upload data packets of the QoS flow to a user plane function, UPF (see page 4 lines 10-15).

Claim 2, Ericsson discloses the configuration method of claim 1, wherein the first network element is a master node (MN) of a radio access network, and the second network element is a secondary node (SN) of the radio access network (Fig. 1).  

Claim 3, Ericsson discloses the configuration method of claim 1, wherein the response message carries a downlink interface address allocated by the second network element for the PDU session, or wherein the request message carries an uplink interface address on a core network side, and the uplink interface address comprises: an uplink interface address configured on the core network side when the PDU session is created (Page 4: 11-15).  

Claim 4, Ericsson discloses the configuration method of claim 3, further comprising: instructing a user terminal (UE) side to perform a radio resource (Page 4: 11-15).  

Claim 5, Ericsson discloses the configuration method of claim 4, after sending the downlink interface address to the core network device, the method further comprises: receiving an uplink interface address returned by the core network device; and sending the returned uplink interface address to the second network element, wherein the returned uplink interface address is an uplink interface address newly allocated to the PDU session by the core network device (Page 5: 4-6).  

Claim 6, Ericsson discloses the configuration method of claim 1, further comprising: determining, by the first network element, to offload part of a plurality of QoS flows in the PDU session to the second network element for transmission, wherein the part of the plurality of QoS flows includes the QoS flow (Page 3: 1-10).  

Claim 7, Ericsson discloses the configuration method of claim 1, further comprising: determining, by the first network element, to offload another QoS flow in the PDU session to the second network element for transmission (Page 5: 10-12); and sending another indication message to the second network element through the user plane, to indicate to the second network element to start to upload data packets of the another QoS flow to the UPF (Page 5: 10-14).  

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. 

Claim 10, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 11, as analyzed with respect to the limitations as discussed in claim 4.  
Claim 12, as analyzed with respect to the limitations as discussed in claim 5.
Claim 13, as analyzed with respect to the limitations as discussed in claim 7. 

Claim 14, Ericsson discloses the configuration method of claim 8, further comprising: storing, by the second network element, an uplink data packet of the offloaded QoS flow, and in response to receiving an indication message from the first network element, sending the uplink data packet to the UPF (Page 5: 10-14).  

Claim 15, as analyzed with respect to the limitations as discussed in claim 1.  
Claim 16, as analyzed with respect to the limitations as discussed in claim 6.  
Claim 17, as analyzed with respect to the limitations as discussed in claim 7.  

Claim 18, as analyzed with respect to the limitations as discussed in claim 1.  
Claim 19, as analyzed with respect to the limitations as discussed in claim 6.  
Claim 20, as analyzed with respect to the limitations as discussed in claim 7.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3641395 B1 – discloses methods and systems for forwarding data from SMF to UPFs.
US 20210289402 A1 – discloses methods and systems for a handover utilizing UPFs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mehmood B. Khan/           Primary Examiner, Art Unit 2468